DETAILED ACTION
Claims 1-4 and 8-10 are pending and have been examined.
Claims 5-7 were canceled by preliminary amendment.
New claims are not presented.
Applicant’s amendments with prior-art arguments are respectfully found to be not persuasive. Applicant’s amendments also introduce a new ground of rejection. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with arguments, see pages 7-10, filed 12/30/2021, with respect to the rejection of Claims 1-4 and 8-10 under 35 U.S.C. 103 have been fully considered but are not persuasive.  The rejection of Claims 1-4 and 8-10 under 35 U.S.C. 103 has been maintained. 
Liu et al. at ¶ [0039] recites “[0039] While the user is using the at least two smart home appliances, each of the at least two smart home appliances includes a data collecting module and is capable of collecting the appliance operating data and the user data. The appliance operating data can be information about the appliance itself, such as a hardware model, a service lifetime or a software version, or can be data generated by the appliance in operation, such as an The user data can be an usage habit of the user.” {emphasis by Examiner}  Clearly usage data is being collected. Furthermore, Liu et al. at ¶ [0050] recites “[0050] For example, when the analysis result is used for recommending an operating mode used by most users to the user, the user equipment may be a smart home appliance being used by the user, a mobile terminal or the smart home appliance control device. The transmitting module of the cloud service platform transmits the analysis result to the user equipment, and the user equipment receives and outputs the analysis result. So that the user could know what the operating mode used by most users is, and then set the operating mode of a corresponding smart home appliance to the operating mode recommended by the cloud service platform, or control the operating mode of the corresponding smart home appliance to be the operating mode recommended by the cloud service platform through the smart home appliance control device.” {emphasis by Examiner}. Clearly the setting of an operating mode {special functions specific to the home appliance} enables special functions of the home electric appliance.
Examiner recommends modifying the independent claim amendments to recite an AND condition of the four usage condition elements introduced, instead of the OR condition as written. Support is demonstrated in Applicant’s arguments on page 9. (“This can be seen…home electric appliance.”)
Examiner recommends further limiting or defining the term “special” in Claims 1 and 10 without introducing new matter. See 35 U.S.C. 112b rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “special” in the phrase “special functions” in Claims 1 and 10 is a relative term that renders the claims indefinite. The term “special” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-supplied foreign patent document JP2018006800 (A) entitled “Remote Control Device and Remote Control System for Hot-Water Supply Apparatus”, 1/11/2018, 22 pages (Yamagami et al.), in view of US 2018/0163758 A1 (Liu et al.).

As to Claim 1, Yamagami et al. disclose a device control system comprising: 
a home electric appliance (Yamagami et al. disclose the “hot water supply device” {home electric appliance} - ¶ [0007]; and element 10 in Fig. 1 & ¶ [0027]); 
a control terminal to remotely control the home electric appliance (Yamagami et al. disclose the “kitchen remote controller” 20 and the “bathroom remote controller” 30 {both are control terminals} – Fig. 1 and ¶ [0028]); 
a server to distribute software, the server being capable of network communication with the control terminal (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]; and Fig. 1, element 50 and ¶ [0030]); and 
a network communication device communicable with the home electric appliance (Yamagami et al. disclose the “remote control device” {network communication device which doubles as the control terminal as cited above} - ¶ [0007]), and operable based on the software acquired from the server by communicating with the server (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]), 
wherein 
the server 
includes a server storage unit to store multiple different pieces of the software for the network communication device, the multiple different pieces of software having a one-to-one relation with different types of a plurality of home electric appliances including the home electric appliance, and, based on home appliance information, network communication device identification information (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]; and Fig. 1, element 50 and ¶ [0030]), the server selects the software for the network communication device corresponding to the home electric appliance from among the multiple pieces of software stored in the server storage unit, and transmits the software to the network communication device, the home appliance information being information with which the home electric appliance is identifiable, the network communication device identification information being information with which the network communication device is uniquely identifiable (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]; and Fig. 1, element 50 and ¶ [0030]), and 
the network communication device updates the software for the network communication device stored in the network communication device with the software for the network communication device transmitted from the server (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]; and Fig. 1, element 50 and ¶ [0030]).
Yamagami et al. do not expressly disclose usage condition information of the home electric appliance; and the usage condition information being at least one of information regarding the area where the home electric appliance, the network communication device, and the control terminal are used, information regarding the language used by the user of the home electric appliance, information regarding whether there is a function specific to the particular home electric appliance, or information regarding usage functions that enable special functions of the home electric appliance. However, Liu et al. disclose
usage condition information of the home electric appliance (Liu et al. disclose analyzing home appliance operating data and user data to generate an analysis result; and using said result to determine whether a home appliance’s software needs an update - ¶ [0024]); and 
the usage condition information being at least one of information regarding the area where the home electric appliance, the network communication device, and the control terminal are used, information regarding the language used by the user of the home electric appliance, information regarding whether there is a function specific to the particular home electric appliance, or information regarding usage functions that enable special functions of the home electric appliance (Liu et al. disclose analyzing home appliance operating data and user data to generate an analysis result; and using said result to determine whether a home appliance’s software needs an update - ¶ [0024]. Liu et al. at ¶ [0039] recites “[0039] While the user is using the at least two smart home appliances, each of the at least two smart home appliances includes a data collecting module and is capable of collecting the appliance operating data and the user data. The appliance operating data can be information about the appliance itself, such as a hardware model, a service lifetime or a software version, or can be data generated by the appliance in operation, such as an operating state of the appliance. The user data can be an usage habit of the user.” {emphasis by Examiner}  Clearly usage data is being collected. Furthermore, Liu et al. at ¶ [0050] recites “[0050] For example, when the analysis result is used for recommending an operating mode used by most users to the user, the user equipment may be a smart home appliance being used by the user, a mobile terminal or the smart home appliance control device. The transmitting module of the cloud service platform transmits the analysis result to the user equipment, and the user equipment receives and outputs the analysis result. So that the user could know what the operating mode used by most users is, and then set the operating mode of a corresponding smart home appliance to the operating mode recommended by the cloud service platform, or control the operating mode of the corresponding smart home appliance to be the operating mode recommended by the cloud service platform through the smart home appliance control device.” {emphasis by Examiner}. Clearly the setting of an operating mode {special functions specific to the home appliance} enables special functions of the home electric appliance).
It would have been obvious to one of ordinary skill in the art to combine analyzing usage condition information of the home electric appliance; and the usage condition information being at least one of information regarding the area where the home electric appliance, the network communication device, and the control terminal are used, information regarding the language used by the user of the home electric appliance, information regarding whether there is a function specific to the particular home electric appliance, or information regarding usage functions that enable special functions of the home electric appliance, taught by Liu et al., with the server selecting the software for the network communication device corresponding to the home electric appliance from among the multiple pieces of software stored in the server storage unit, taught by Yamagami et al., in order to keep the home appliance operating efficiently based on usage and environmental data (Liu et al. - ¶ [0024]).

As to Claim 10, the limitations presented are similar to those in Claim 1, and are therefore rejected on the same basis.

As to Claim 2, the combination of Yamagami et al. and Liu et al. discloses the device control system according to claim 1, 
wherein, after updating the software for the network communication device, the network communication device deletes the software for the network communication device stored before the updating (Liu et al. disclose analyzing home appliance operating data and user data to generate an analysis result; and using said result to determine whether a home appliance’s software needs an update - ¶ [0024]. A person having ordinary skill in the art recognizes that the act of updating existing software necessarily requires deleting the prior version, at least in the active area of storage.).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 3, the combination of Yamagami et al. and Liu et al. discloses the device control system according to claim 1, 
wherein the server storage stores multiple different pieces of the software for the home electric appliance, the multiple different pieces of software having a one-to-one relation with different types of the plurality of the home electric appliances, and, based on the home appliance information and the usage condition information of the home electric appliance, the server selects the software for the home electric appliance from among the multiple different pieces of software for the plurality of the home electric appliances stored in the server storage unit, and transmits the software to the home electric appliance via the network communication device (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]; and Fig. 1, element 50 and ¶ [0030]. Liu et al. disclose analyzing home appliance operating data and user data to generate an analysis result; and using said result to determine whether a home appliance’s software needs an update - ¶ [0024]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 4, the combination of Yamagami et al. and Liu et al. discloses the device control system according to claim 1, 
wherein the control terminal includes a terminal storage unit to store the software for the home electric appliance selected by the server, and transmits the software for the home electric appliance stored in the terminal storage unit to the home electric appliance (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]; and Fig. 1, element 50 and ¶ [0030]. Liu et al. disclose analyzing home appliance operating data and user data to generate an analysis result; and using said result to determine whether a home appliance’s software needs an update - ¶ [0024]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 8, the combination of Yamagami et al. and Liu et al. discloses the device control system according to claim 2, 
wherein the server includes a server storage to store multiple different pieces of the software for the home electric appliance, the multiple different pieces of software having a one-to-one relation with different types of the plurality of the home electric appliances, and, based on the home appliance information and the usage condition information of the home electric appliance, the server selects the software for the home electric appliance from among the multiple different pieces of software for the plurality of the home electric appliances stored in the server storage and transmits the software to the home electric appliance via the network communication device (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]; and Fig. 1, element 50 and ¶ [0030]. Liu et al. disclose analyzing home appliance operating data and user data to generate an analysis result; and using said result to determine whether a home appliance’s software needs an update - ¶ [0024]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 9, the combination of Yamagami et al. and Liu et al. discloses the device control system according to claim 2,
wherein the control terminal includes a terminal storage to store the software for the home electric appliance selected by the server, and transmits the software for the home electric appliance stored in the terminal storage to the home electric appliance (Yamagami et al. disclose the “server” that stores the control software for each model code of appliance and sends it to the “remote control device” {network communication device}, said model code provided by the hot water supply device to the remote control device. Said remote control device then providing the model code to the server so that the server can retrieve the proper control software and send it to the remote control device - ¶ [0007]; and Fig. 1, element 50 and ¶ [0030]. Liu et al. disclose analyzing home appliance operating data and user data to generate an analysis result; and using said result to determine whether a home appliance’s software needs an update - ¶ [0024]).
The motivation and obviousness arguments are the same as in Claim 1.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2456